Exhibit 99.1 Towerstream Reports First Quarter 2015 Results MIDDLETOWN, R.I., May 11, 2015 – Towerstream Corporation (NASDAQ: TWER) (the “Company”), a Fixed Wireless Fiber Alternative provider , announced results for the first quarter ended March 31, 2015. First Quarter Operating Highlights HetNets Tower Corporation Subsidiary ● Revenues for the three months ended March 31, 2015 were $0.8 million compared to $0.7 million for the three months ended March 31, 2014 representing an increase of $0.1 million, or 6%. ● Number of Shared Wireless Infrastructure locations increased by 6% during the twelve months ended March 31, 2015. ● Number of Access Points leased by major cable company increased by 25% during the twelve months ended March 31, 2015. Towerstream Corporation ● Number of buildings lit with Cogent-like service of 100 Megabytes of bandwidth for $699 more than doubled in the first quarter of 2015 compared to all of 2014. ● ARPU increased to $773 at March 31, 2015 compared to $758 at March 31, 2014 representing an increase of $15, or 2%. ● Customer churn for the three months ended March 31, 2015 totaled 1.85% compared to 2.33% for the three months ended March 31, 2014. ● Executed a wholesale agreement with a CLEC (Competitive Local Exchange Carrier). Management Comments “With the completion of recent spectrum auctions, carriers are now focused on utilizing small cell architectures and the densification of their networks, which is driving increased demand for our rooftop locations,” said Jeffrey Thompson, President and Chief Executive Officer. “We are also excited to see Google enter the WiFi cellular model as it will likely spur demand for our network. Moreover, the addition of LTE-Unlicensed is increasing the value of our beach front rooftops.” "Our On Net program offering of 100 megabytes of bandwidth for $699 per month continues to gain traction as evidenced by the strong growth in lit buildings and customers," noted Joseph Hernon, Chief Financial Officer. "Our new sales center location in Southern Florida is open and staffed, and we expect that a higher base of experienced account executives will drive growth in the Fixed Wireless segment over the course of the year." Selected Financial Data and Key Operating Metrics (All dollars are in thousands except ARPU) (Unaudited) Three M onths E nded 3/31/201 5 12/31/2014 3/31/2014 Revenues $ $ $ Gross margin Consolidated 20 % 21 % 30 % Fixed wireless 62 % 63 % 67 % Capital expenditures Fixed wireless $ $ $ Shared wireless infrastructure Corporate 43 Churn rate (1) % % % ARPU (1) $ $ $ ARPU of new customers (1) Cash and cash equivalents See Non-GAAP Measures below for the definitions of Churn, ARPU and ARPU of new customers. Consolidated Statement s of Operations (Unaudited) (All dollars are in thousands except per share amounts) Three Months Ended March 3 1 , 5 4 Revenues $ $ Operating Expenses Cost of revenues 6,400 Depreciation and amortization 3,380 Customer support 1,241 Sales and marketing 1,329 General and administrative 2,869 Total Operating Expenses 15,219 Operating Loss ) ) Other Income/(Expense) Interest expense, net ) ) Total Other Income/(Expense) ) ) Net Loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding – basic and diluted Statement s of Operations - Segment Basis (Unaudited) Three Months Ended March 3 1 , 2015 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 2,722 3,706 17 ) 6,400 Depreciation and amortization 2,127 1,032 221 - 3,380 Customer support 326 160 755 - 1,241 Sales and marketing 1,210 44 75 - 1,329 General and administrative 120 108 2,641 - 2,869 Total Operating Expenses 6,505 5,050 3,709 ) 15,219 Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - 236 - 236 Non-cash expenses (a) 429 - 3,748 Adjusted EBITDA (b) ) ) - ) Less: Capital expenditures 1,434 119 121 - 1,674 Net Cash Flow (b) $ $ ) $ ) $ - $ ) Three Months Ended March 31 , 201 4 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 14 ) Depreciation and amortization - Customer support - Sales and marketing 77 82 - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non
